DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-6,10-12,14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dogiamis et al.(US 2018/0183522 A1) in view of GUPTA et al. (Analog Signal Processing in Transmission Line Metamaterial Structures. © June 2009: Submitted as an IDS).
Considering Claim 1 Dogiamis disclose a millimeter-wave communication device, comprising: a coupler, configured to connect to a waveguide, the waveguide being transmissive at millimeter-wave frequencies and having a given dispersion characteristic over a predefined band of the millimeter-wave frequencies(See Paragraph 24,41,59, fig. 1,3 i.e. a coupler which is a multiplexer(320 of fig. 3), configured to connect to a waveguide(115 of fig. 1), the waveguide being transmissive at millimeter-wave frequencies and having a given dispersion characteristic over a predefined band of the millimeter-wave frequencies); Radio-Frequency (RF) circuitry that is configured to transmit a millimeter-wave signal into the (See Paragraph 24,41, fig. 1,3 i.e. Radio-Frequency (RF) circuitry(105 of fig. 1) that is configured to transmit a millimeter-wave signal into the waveguide(115 of fig. 1)  via the coupler(320 of fig. 3), and to process the millimeter-wave signal); and a metamaterial assembly, which is formed to apply to the millimeter-wave signal, or to an Intermediate-Frequency (IF) signal corresponding to the millimeter-wave signal, a dispersion compensation that compensates for at least part of the dispersion characteristic of the waveguide over the predefined band(See Paragraph 47, fig. 4 i.e. metamaterial assembly which is a dispersion compensation circuitry(455), which is formed to apply to the millimeter-wave signal, or to an Intermediate-Frequency (IF) signal corresponding to the millimeter-wave signal received from the waveguide(115) via input(460), a dispersion compensation that compensates for at least part of the dispersion characteristic of the waveguide over the predefined band).  
Dogiamis does not explicitly disclose the metamaterial assembly is a composite right/left-handed metamaterial assembly. 
Gupta teaches the metamaterial assembly is a composite right/left-handed metamaterial assembly(See Page 156 section 2.3 i.e. the metamaterial assembly is a composite right/left-handed metamaterial assembly(CRLH) that offers dispersion compensation or control).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Dogiamis, and have the metamaterial assembly to be a composite right/left-handed metamaterial assembly, as 
Considering Claim 3 Dogiamis and GUPTA disclose the millimeter-wave communication device according to claim 1, wherein the dispersion characteristic of the waveguide exhibits a group-delay that increases with frequency over the predefined band of the millimeter-wave signal(See Dogiamis: Paragraph 29,47,fig. 1,4 i.e. the dispersion characteristic of the waveguide(115 of fig. 1) exhibits a group-delay that increases with frequency(since the group delay is reduced with reduced velocity and frequency and velocity of a signal is directly proportional) over the predefined band of the millimeter-wave signal), and wherein the composite right/left-handed metamaterial assembly exhibits a group-delay that decreases with frequency over the predefined band(See GUPTA: Page 158 section 3.3 Paragraphs 1,2, fig. 6a,6b i.e. wherein the composite right/left-handed(CRLH) metamaterial assembly exhibits a group-delay that decreases with frequency over the predefined band).  
Considering Claim 4 Dogiamis and GUPTA disclose the millimeter-wave communication device according to claim 1, wherein the RF circuitry is configured to transmit the millimeter-wave signal into the waveguide, and wherein the composite right/left-handed metamaterial assembly is configured to compensate for the at least part of the dispersion characteristic by pre-distorting the millimeter-wave signal prior to transmission into the waveguide(See Dogiamis: Paragraph 34, fig. 1,3 i.e. the RF circuitry(105 of fig. 1)  is configured to transmit the millimeter-wave signal into the waveguide(115 of fig. 1), and wherein the metamaterial assembly  which is the dispersion compensation circuitry(305)is configured to compensate for the at least part of the dispersion characteristic by pre-distorting the millimeter-wave signal prior to transmission into the waveguide(115 of fig. 1)).  
Considering Claim 5 Dogiamis and GUPTA disclose the millimeter-wave communication device according to claim 1, wherein the RF circuitry is configured to receive the millimeter-wave signal from the waveguide, and wherein the composite right/left-handed metamaterial assembly is configured to compensate for the at least part of the dispersion characteristic by applying the dispersion compensation to the millimeter-wave signal received from the waveguide(See Dogiamis: Paragraph 47, fig. 1,4 i.e. the RF circuitry(110) is configured to receive the millimeter-wave signal from the waveguide(115 of fig. 1), and wherein the metamaterial assembly  which is the dispersion compensation circuitry(455 of fig. 4) is configured to compensate for the at least part of the dispersion characteristic by applying the dispersion compensation to the millimeter-wave signal received from the waveguide(115 of fig. 1)).  
Considering Claim 6 Dogiamis and GUPTA disclose the millimeter-wave communication device according to claim 1, wherein the RF circuitry and the composite right/left-handed metamaterial assembly are integrated in a same semiconductor chip(See Dogiamis: Paragraph 24,58, fig. 1,3,4 i.e. the RF circuitry(105 or 110 of fig. 1) and the metamaterial assembly  which is the dispersion compensation assembly(355 of fig.3 or 455 of fig. 4) can be integrated integrated in a same semiconductor chip or circuitry).  
(See Dogiamis: Paragraph 38,fig. 3 i.e. wherein the dispersion compensation assembly(305 of fig. 3) is externally configurable via inputs(301,302,…30n) to select a setting of the dispersion compensation from among multiple predefined settings of the dispersion compensation. Gupta further teaches the dispersion compensation assembly is composite right/left-handed metamaterial assembly as discussed in claim 1 ).  
Considering Claim 11 Dogiamis and GUPTA disclose the millimeter-wave communication device according to claim 10, further comprising digital baseband circuitry configured to identify, from among the multiple predefined settings, a setting that best compensates for the dispersion characteristic of the waveguide, and to set the composite right/left-handed metamaterial assembly to the identified setting(See Dogiamis: Paragraph 38,62,fig. 1,3,7 i.e. digital baseband circuitry(1500 of  fig. 7) configured to identify, from among the multiple predefined settings, a setting that best compensates for the dispersion characteristic of the waveguide(115 of fig. 1), and to set the dispersion compensation assembly(305 of fig. 3) to the identified setting via inputs(301,302,30n of fig. 3). Gupta further teaches the dispersion compensation assembly is composite right/left-handed metamaterial assembly as discussed in claim 1).  
Claim 12 is rejected for the same reason as in Claim 1.

Claim 15 is rejected for the same reason as in Claim 4.
Claim 16 is rejected for the same reason as in Claim 5.
Claim 17 is rejected for the same reason as in Claim 10.
Claim 18 is rejected for the same reason as in Claim 11.
Considering Claim 19 Dogiamis disclose a millimeter-wave communication system, comprising: a first communication device(See Paragraph 23, fig. 1 i.e. a first communication device (105)), configured to transmit a millimeter-wave signal into a waveguide(See Paragraph 23,24, fig. 1 i.e. configured to transmit a millimeter-wave signal into a waveguide(115)), the waveguide being transmissive at millimeter-wave frequencies and having a given dispersion characteristic over a predefined band of the millimeter-wave frequencies(See Paragraph 24,29, fig. 1 i.e. the waveguide(115) being transmissive at millimeter-wave frequencies and having a given dispersion characteristic over a predefined band of the millimeter-wave frequencies); and a second communication device, configured to receive the millimeter-wave signal from the waveguide and to process the received millimeter-wave signal(See Paragraph 23,27, fig. 1 i.e. a second communication device(110), configured to receive the millimeter-wave signal from the waveguide(115) and to process the received millimeter-wave signal), wherein at least one of the first communication device and the second communication device comprises a metamaterial assembly(See Paragraph 34,45, fig. 1,3,4 i.e. wherein at least one of the first communication device(105) and the second communication device(110) comprises a metamaterial assembly which is a dispersion compensation assembly(305 of fig. 3 or 455 of fig. 4)), which (See Paragraph 47, fig. 4 i.e. metamaterial assembly which is a dispersion compensation circuitry(455), which is formed to apply to the millimeter-wave signal, or to an Intermediate-Frequency (IF) signal corresponding to the millimeter-wave signal received from the waveguide(115) via input(460), a dispersion compensation that compensates for at least part of the dispersion characteristic of the waveguide over the predefined band).  
Dogiamis does not explicitly disclose the metamaterial assembly is a composite right/left-handed metamaterial assembly. 
Gupta teaches the metamaterial assembly is a composite right/left-handed metamaterial assembly(See Page 156 section 2.3 i.e. the metamaterial assembly is a composite right/left-handed metamaterial assembly(CRLH) that offers dispersion compensation or control).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention.
Claims 2,13 are rejected under 35 U.S.C. 103 as being unpatentable over Dogiamis et al.(US 2018/0183522 A1) in view of GUPTA et al. (Analog Signal Processing in Transmission Line Metamaterial Structures. © June 2009: Submitted as an IDS) further in view of Achour(US 2011/0050364).
Considering Claim 2 Dogiamis and GUPTA do not explicitly disclose the millimeter-wave communication device according to claim 1, wherein the composite right/left-handed metamaterial assembly comprises a cascade of multiple transmission-line unit cells, each unit cell comprising (i) a series capacitance and a series inductance, and (ii) a shunt capacitance in parallel to a shunt inductance.
Achour teaches the millimeter-wave communication device according to claim 1, wherein the composite right/left-handed metamaterial assembly comprises a cascade of multiple transmission-line unit cells, each unit cell comprising (i) a series capacitance and a series inductance, and (ii) a shunt capacitance in parallel to a shunt inductance (See Paragraph 102, 181,fig. 8c i.e. the composite right/left-handed(CRLH) metamaterial assembly comprises a cascade of multiple transmission-line unit cells(Z/2,Z’/2,Y,Y’,Z/2,Z’/2), each unit cell comprising (i) a series capacitance(CL) and a series inductance(LR), and (ii) a shunt capacitance(CR) in parallel to a shunt inductance(LL)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Dogiamis and GUPTA, and have the composite right/left-handed metamaterial assembly to comprise a cascade of multiple transmission-line unit cells, each unit cell comprising (i) a series capacitance and a series inductance, and (ii) a shunt capacitance in parallel to a shunt inductance, 
Claim 13 is rejected for the same reason as in Claim 2.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dogiamis et al.(US 2018/0183522 A1) in view of GUPTA et al. (Analog Signal Processing in Transmission Line Metamaterial Structures. © June 2009: Submitted as an IDS) further in view of Fringon et al.(US 2012/0081251).
Considering Claim 7 Dogiamis and GUPTA disclose the millimeter-wave communication device according to claim 1, further comprising digital baseband circuitry(See Paragraph 27,62,fig 7 i.e. the receiver(110) output the baseband signal to a computing device(1500 of fig. 7). This shows that the computing device(1500 of fig. 7) is a digital baseband circuitry).
 Dogiamis and GUPTA do not explicitly disclose wherein the digital baseband circuitry and the composite right/left-handed metamaterial assembly are integrated in a same semiconductor chip.  
Fringon teaches wherein the digital baseband circuitry and the composite right/left-handed metamaterial assembly are integrated in a same semiconductor chip(See Paragraph 15,16,21,fig. 1 i.e. a digital baseband circuitry(12), wherein the digital baseband circuitry(12) and the composite right/left-handed metamaterial assembly(18) are integrated in a same semiconductor chip or system(10)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Dogiamis and GUPTA, and have the digital baseband circuitry and the composite right/left-handed 

Considering Claim 8 Dogiamis and GUPTA do not explicitly disclose the millimeter-wave communication device according to claim 1, further comprising digital baseband circuitry, wherein the digital baseband circuitry, the RF circuitry and the composite right/left-handed metamaterial assembly are packaged in a same device package.  
Fringon teaches the millimeter-wave communication device according to claim 1, further comprising digital baseband circuitry, wherein the digital baseband circuitry, the RF circuitry and the composite right/left-handed metamaterial assembly are packaged in a same device package(See Paragraph 15,16,fig. 1 i.e. digital baseband circuitry(12), wherein the digital baseband circuitry(12), the RF circuitry(14) and the composite right/left-handed metamaterial assembly(18) are packaged in a same device package(10)).  
Considering Claim 9 Dogiamis, GUPTA and Fringon disclose the millimeter-wave communication device according to claim 8, wherein the digital baseband circuitry, the RF circuitry and the composite right/left-handed metamaterial assembly are mounted on a same substrate in the same device package(See Fringon: Paragraph 15,16,fig. 1 i.e. wherein the digital baseband circuitry(12), the RF circuitry(14) and the composite right/left-handed metamaterial assembly(18) are mounted on a same substrate in the same device package(10)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637